Quinn, Chief Judge
(dissenting) :
This case is not like United States v Donohew, 18 USCMA 149, 39 CMR 149. In Donohew, the accused was represented by a nonlawyer and all of the responses to the president’s inquiry with respect to counsel were made by the nonlawyer. Here, the accused was represented by certified counsel and personally represented to the president that she was satisfied with her lawyer. On this record, I am convinced that the accused knew and understood her right to military and civilian counsel. I would, therefore, affirm the decision of the board of review.